          Case 1:16-cr-00467-LJL Document 374
                                          375 Filed 04/09/21
                                                    04/12/21 Page 1 of 1
                                                                            Three Bryant Park
                                                                            1095 Avenue of the Americas
                                                                            New York, NY 10036-6797
                                                                            +1 212 698 3500 Main
                                                                            +1 212 698 3599 Fax
                                                                            www.dechert.com


                                                                            ANDREW J. LEVANDER

                                                                            andrew.levander@dechert.com
                                                                            +1 212 698 3683 Direct
                                                                            +1 212 698 0483 Fax



April 9, 2021                           REQUEST GRANTED.

VIA CM-ECF
                                          4/12/2021

Hon. Lewis J. Liman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

Re: United States v. Huberfeld (1:16-cr-00467-LJL)

Dear Judge Liman:

Dechert LLP, along with Meister Seelig & Fein LLP, represents Murray Huberfeld in the above-captioned
matter. In light of unexpected scheduling, coordination, and production difficulties, we respectfully
request a brief extension of the deadline for the Parties’ opening sentencing submissions. This is the
Parties’ fourth request for extension with regard to this deadline, and the Court has granted all previous
requests for extension. The Parties’ next appearance before the Court is scheduled for Monday, May 24,
2021.

At present, the Parties’ opening sentencing submissions are due today Friday, April 9, 2021, and we
propose that the deadline be extended one business day, to Monday, April 12, 2021. The Government
consents to this brief request for extension of time, which is conditioned on the Court’s approval to also
extend the Government’s deadline to Monday. We apologize for the eleventh hour nature of this
unexpected request.

Respectfully submitted,

/s/ Andrew J. Levander

Andrew J. Levander

LER

cc:     All counsel of record, via CM-ECF
